Exhibit 99.2 NOTICE TO SHAREHOLDERS FOR THE THREE MONTHS ENDED MARCH 31, 2010 MOUNTAIN PROVINCE DIAMONDS INC. Responsibility for Consolidated Financial Statements The accompanying consolidated interim financial statements for Mountain Province Diamonds Inc. have been prepared by management in accordance with Canadian generally accepted accounting principles consistently applied.The most significant of these accounting principles have been set out in the December 31, 2009 audited consolidated financial statements. Only changes in accounting information have been disclosed in these consolidated financial statements (Note 2).These statements are presented on the accrual basis of accounting.Accordingly, a precise determination of many assets and liabilities is dependent upon future events.Therefore, estimates and approximations have been made using careful judgment.Recognizing that the Company is responsible for both the integrity and objectivity of the consolidated financial statements, management is satisfied that these consolidated financial statements have been fairly presented. These interim unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements for the year ended December 31, 2009. 1 MOUNTAIN PROVINCE DIAMONDS INC. Consolidated Balance Sheets (Expressed in Canadian dollars) March 31, December 31, (unaudited) Assets Current assets Cash (Note 4) $ $ Short-term investments (Note 4) Marketable securities (Note 3) Amounts receivable Advances and prepaid expenses Fixed assets Interest in Gahcho Kué Joint Venture (Note 5) Total assets $ $ Liabilities and Shareholders’ Equity Current liabilities Accounts payable and accrued liabilities $ Long-term liabilities Future income tax liabilities Asset retirement obligation relating to Gahcho Kué Joint Venture (Note 5) Shareholders' equity: Share capital (Note 6) Warrants (Note 6) Contributed surplus (Note 6) Deficit ) ) Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ On Behalf of the Board of Directors: “Jonathan Comerford”_“Patrick
